 TRINITY LUTHERANHOSPITAL199Trinity Lutheran Hospital,Menorah Medical Center,St.Joseph Hospital and Research Hospital &Medical Center,Employer-Petitioners and Operat-ing Engineers,Local 6,AFL-CIOMenorah Medical Center,Employer-Petitioner andFiremen-&Oilers, Local 1,AFL-CIO. Cases 17-RM-540, 17-RM-542, 17-RM-543, 17-RM-544,and 17-RM-541June 3, 1975RULING ON ADMINISTRATIVEACTIONSHaving duly considered the Petitioners' jointappeal from the Regional Director's administrativedismissal of the instant petitions because of theexistingcontract-bar rules, the Board finds asfollows:Each of the Petitioners herein is a health careinstitution within the meaning of Section 2(14) of theNational Labor Relations Act, as amended in 1974.Each of the petitions was filed on the 92d day priorto the expiration date of the current collective-bargaining agreementsbetween the Employer-Peti-tionersand the Unions in the bargaining unitsinvolved herein. The Regional Director administra-tively dismissed the petitions as untimely filed underthe authority ofLeonard Wholesale Meats, Inc.,136NLRB 1000, 1001 (1962), wherein the Board heldthat to be timely filed a petition must be filed morethan 60, but not more than 90, days prior to theexpiration date of a subsisting contract covering theunit involved. In their joint appeal, the Employer-Petitioners urge that the 1974 amendments imposespecial notice obligations upon health care institu-tions which warrant modification of these rules. Weagree.The present rules as to the timely filing ofrepresentationpetitionspermit a 30-day "openperiod" between the 90th and 60th days prior to theexpiration date of the agreement, followed by a 60-day "insulated period" during which no petition canbe timely filed.1 The insulated period coincides with1Leonard'WholesaleMeats,Inc.,cited by theRegionalDirector,shortened the "open period" for the filing of a petitionestablishedinDeluxeMetal FurnitureCompany,121NLRB 995,,999, 1000(1958),from the 150days before theterminationof the contractto 90 days as an accommodationto the Beard's own expedited procedures through itsdelegation to itsRegional Directorsof its powersunder Section9 of the Act, on May 15,1961.r2 SeeDeluxeMetal FurnitureCompany, supra,1000-1;De Soto Creameryand ProduceCompany,94 NLRB 1627, 1629-31 (1951).3The pertinent amendment to Sec. 8(d)(4) readsas follows:Whenever the collective bargaining involves employees of a health carethe 8(d)(1) obligation regarding the required noticeof contract termination or modification to the otherparty and was designed to "prevent the threat ofoverhanging rivalry and uncertainty during thebargaining period" which was clearly contemplatedin the legislation.2In 1974, the National Labor Relations Act wasamended specifically to provide that, in laboragreements involving health care institutions, anyparty desiring to open such agreement must give atleast 90 days' notice to the other party and 60 days'notice to the Federal Mediation and ConciliationService before contract expiration.3 It is clear thatthe 1974 amendments were designed to encourageand facilitate bargaining between the parties duringthe 90 days prior to contract expiration. Under theBoard's present rules, the onset of bargaining wouldbe during the 90-to-60-day open period. By requiringa petition to be filed during the 90-to-60-day period,we would be encouraging rather than preventingthreat of rivalry and uncertainty. To avoid suchanomalous consequences from the Board's own rulesand to further promote the stability of on-goingbargaining relationships, we shall modify the lengthof the insulated period for contracts inhealth careinstitutionsto 90 days, to coincide with the 90 days'notice provision applicable -thereto. At this time, wesee no reason to provide more than a 30-day openperiod or to extend the insulated period beyond theexpiration date of the contract.4 Accordingly, allpetitions filed more than 90 days but not over 120days before the terminal date of any contractinvolvinga health careinstitutionwill hereafter befound timely. However, to protect parties who havefiledor intend to file petitions in the immediatefuture in good-faith reliance on our old rules, weshall process petitions which are timely thereunder.As the Employer-Petitioners, to .protect theirposition during the pendency, of these appeals, hadfiled duplicate petitions which were'timely under theLeonard Wholesalerule and Which are, now beingprocessed, we shall not reinstate the instant petitions.institution,the provisions of this section 8(d) shall bemodified asfollows.(A) Thenotice of section 8(d)(1) shallbe ninety days; thenotice of section 8(d)(3) shallbe sixty days;and the contractperiod of section 8(d)(4) shallbe ninety days ..4We recognize that the Federal Mediationand ConciliationService isentrustedwithmore responsibilityfor bringing the partiesto,an agreementwhen employeesof a health' care institution are involved than in otherindustries affecting commerce.The FederalMediationand ConciliationService has not requested any change in our rules to accommodate, to itsfunctions therein. SeeAerojet-Gen eral Corporation,144 NI;RB 368', 371(1963).218 NLRB No. 34